DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1,  4, 6, 8, 10, 12-13, 15, 17 and 19-20 are objected to because of the following informalities:  
Claims 1, 6, 10, 12-13, 15, 17 and 20 recite several instances of the word “open electrode”, the examiner believes it should read “electrode”.
Claims 4 and 19,  recite in  line 3 the word “sufficient”. The examiner believes the word should be deleted.  
Claim 8, line 1 recites, “LFDAR”, the limitation should be replaced by,  “low-frequency detecting and ranging (LFDAR)”.
Claim 12, starting on line 11, to clarify the limitation, the examiner suggests changing the following: in step (d), ”forming, using the one or more processors programed with a clustering algorithm, a cluster of the amplitude differences and phase differences, where each cluster is associated with a particular material at a particular frequency;”  
and step (e) classifying an estimating, using the one or more processors, a range for the cluster of the amplitude differences and phase differences associated with the particular material at the particular frequency;”. Or, similar language.
Claim 19,  line 3 recites the word “sufficient”. The word sufficiently makes the claim unclear; therefore, it should be deleted.  
Appropriate corrections are required.

Allowable Subject Matter
Claim 12 is allowed.
Note: Allowance of claim 12 will be effective only after all the objections indicated above are resolved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090219039 A1  (Peter Fasshauer, hereinafter Fasshauer) in view of US 11036318 B2 (Bokma et al., hereinafter Bokma).
                Regarding claim 1, Fasshauer discloses an apparatus (par. [0021], where the sensors can be used in many applications and apparatuses) comprising:
                an [open] electrode (Figs. 2a-2b, “Electrode”); an alternating current (AC) voltage source (Figs. 2a-2b, “Gen”) configured to supply an excitation voltage to the open electrode at an excitation frequency (pars.[0011] and [0018], “applying an exciter at a frequency near the parallel resonant frequency of the LC network…”); 
                a resonant circuit (Figs 2a-2b and par [0048], “a capacitor, to which an inductor L is switched in parallel, thus creating the resonant circuit illustrated in FIG. 2a”) coupled to the [open] electrode (Fig. 2a-2b), the resonant circuit configured to oscillate when an object (Abstract, claim 1, “detecting the presence, position or the approach of an object”) is within a detection distance of the [open] electrode (par. [0018], “applying an exciter at a frequency near the parallel resonant frequency of the LC network”); one or more processors (par. [0063], “microcontroller”) configures to:
                determine an amplitude difference (par. [0014], “configure the circuit such that a change in capacitance of the capacitor system is detected based on an amplitude change”)  and a phase difference (par. [0014], “The evaluation circuit is preferably configured such that it detects a change of the capacitance of the capacitor system based on a phase shift”) as compared to an amplitude and phase of the excitation voltage (par. [0014], “…on the chronological course of the…voltage in the parallel resonant circuit “); and 
                determine a material class of the object based on the amplitude difference and the phase difference (claims 1 and  10,  “A circuit for detecting the presence, position or the approach of an object in an observation area” and “wherein the evaluation circuit is embodied such that it considers both a phase shift and an amplitude change together”).
                Fasshauer does not specifically disclose where the  processor is configured to: obtain time domain samples of an output voltage of the resonant circuit when the resonant circuit is oscillating; convert the time domain samples into frequency domain samples; for each frequency domain sample.
                In related art concerning Capacitive Touch Or Proximity Detection For Crown, Bokma discloses where the  processor is configured to: obtain time domain samples of an output voltage of the resonant circuit when the resonant circuit is oscillating (col. 21, lines 13-16, “an acoustic touch detector can utilize time-domain reflectometry (TDR), specifically acoustic TDR, in order to detect one or more objects (e.g., one or more fingers) touching the crown…”); convert the time domain samples into frequency domain samples (col. 21, lines 13-16, where frequency domain is only concerned with amplitude and phase; therefore, the time-domain samples are converted through Fourier Transforms to obtain the amplitude and phase to make the comparisons); for each frequency domain sample.
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Bokma’s teachings where the  processor is configured to: obtain time domain samples of an output voltage of the resonant circuit when the resonant circuit is oscillating; convert the time domain samples into frequency domain samples; for each frequency domain sample with the circuit for detecting the presence disclosed by Fasshauer  because one of ordinary skill in the art would have recognized that the analysis of signals in the frequency domain are simpler than in the time domain. In addition, the frequency domain provides phase and amplitude information that provides a lot more information about the signal than the time domain does. For example the resonant frequencies. 
                Regarding claim 10, Fasshauer discloses a method (par. [0001], “a method and a circuit for detection the presence, position and/or approach of an object, in particular limbs, in or into an observation area”)  comprising:
                applying an excitation voltage to an open electrode (Figs. 2a-2b, “Electrode”) of a low-frequency detecting and ranging (LFDAR) sensor embedded in an electronic device (pars.[0011] and [0018], “applying an exciter at a frequency near the parallel resonant frequency of the LC network…”);
                obtaining, using the LFDAR sensor (figs 2a-2b, “Capacitive Sensor”), [time domain samples] of an output voltage (pars.[0011] and [0018], “applying an exciter at a frequency near the parallel resonant frequency of the LC network…”) of a resonant circuit of the LFDAR (Figs 2a-2b and par [0048], “a capacitor, to which an inductor L is switched in parallel, thus creating the resonant circuit illustrated in FIG. 2a”) coupled to the open electrode (Figs. 2a-2b, “Electrode”); 
                determining, using the one or more processors (par. [0063], “microcontroller”), an amplitude difference (par. [0014], “configure the circuit such that a change in capacitance of the capacitor system is detected based on an amplitude change”)  and a phase difference (par. [0014], “The evaluation circuit is preferably configured such that it detects a change of the capacitance of the capacitor system based on a phase shift”) as compared to an amplitude and phase of the excitation voltage (par. [0014], “…on the chronological course of the…voltage in the parallel resonant circuit “); and
                determining, using the one or more processors, a material class of an object within a detection distance of the open electrode based on the amplitude difference and the phase difference (claims 1 and  10,  “A circuit for detecting the presence, position or the approach of an object in an observation area” and “wherein the evaluation circuit is embodied such that it considers both a phase shift and an amplitude change together”).
                Fasshauer does not specifically disclose converting, using one or more processors of the electronic device, the time domain samples into frequency domain samples; for each frequency domain sample.
                In related art concerning Capacitive Touch Or Proximity Detection For Crown, Bokma discloses converting, using one or more processors of the electronic device, the time domain samples into frequency domain samples; for each frequency domain sample (col. 21, lines 13-16, where frequency domain is only concerned with amplitude and phase; therefore, the time-domain samples are converted through Fourier Transforms to obtain the amplitude and phase to make the comparisons); for each frequency domain sample.
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Bokma’s teachings about converting, using one or more processors of the electronic device, the time domain samples into frequency domain samples; for each frequency domain sample with the circuit for detecting the presence disclosed by Fasshauer  because one of ordinary skill in the art would have recognized that the analysis of signals in the frequency domain are simpler than in the time domain. In addition, the frequency domain provides phase and amplitude information that provides a lot more information about the signal than the time domain does. For example the resonant frequencies.
                Regarding claim 6, Fasshauer and Bokma disclose all the limitations of claim 1. Fasshauer  further discloses where the one or more processors are further configured to determine a range of the object from the open electrode (par. [0006], “a sensor electrode assembly comprising an electrode that is part of a capacitor system whose capacitance to a reference potential (e.g. ground) is dependent on the presence or position of objects in the observation area”).
                Regarding claim 7, Fasshauer discloses all the limitations of claim 1. Fasshauer  further discloses where the object is a human body part (par. [0044], “detecting the approach of a body to a sensor electrode…”).
                Regarding claim 9, Fasshauer and Bokma disclose all the limitations of claim 1. Fasshauer further discloses where the minimum detection range of the LFDAR is less than about 1 centimeter (par. [0065], “in order to detect whether the body is located in a certain position, which is characterized by the location of the receiver”, where detecting ranges are a mere design consideration).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fasshauer  in view of Bokma and further in view of Resonant phase shift technique for the measurement of small changes in grounded capacitors (Miller et al. hereinafter Miller).
                Regarding claim 2, Fasshauer and Bokma disclose all the limitations of claim 1. 
                Fasshauer does not specifically disclose where the resonant circuit is a series resistor-inductor-capacitor (RLC) resonance circuit.
                In related art concerning a resonant phase shift technique for the measurement of small changes in grounded capacitors, Miller discloses where the resonant circuit is a series resistor-inductor-capacitor (RLC) resonance circuit (page 2, fig, 3, “Series driven LCR tank circuit”).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Miller’s teachings where the resonant circuit is a series resistor-inductor-capacitor (RLC) resonance circuit with the circuit for detecting the presence disclosed by Fasshauer  because one of ordinary skill in the art would have recognized that a series RLC circuit is a well-recognized resonant type of circuit that resonates at a particular frequency; therefore, it is used in filtering and tuning, since it does not permit unwanted oscillations.
                Regarding claim 3, Fasshauer, Bokma and Miller disclose all the limitations of claim 2. Fasshauer  further discloses where further comprising: a non-inverting amplifier  (par. [0056], “operational amplifier”) having an inverting input terminal (par. [0056], “operational amplifier”, where an “operational amplifier” is realized when part of the output voltage signal is applied back to an inverting input), a non-inverting input terminal and an output terminal (par. [0056], “operational amplifier”, where the input voltage signal, (VIN ) is applied directly to the non-inverting ( + ) input terminal”); a feedback resistor coupled between the non-inverting input terminal and the output terminal (par. [0056], “operational amplifier”, where a Rƒ is located/coupled the non-inverting input terminal and the output terminal); the series resonant circuit (fig. 5, where a series resonant circuit CL or RCL can be connected to the op-amp) coupled to the non-inverting input terminal (fig. 5, where an op-amp can act as an “analog comparator 4”); the input voltage source coupled to the inverting input of the non-inverting amplifier (fig. 5 and ); and a load resistor coupled between the output terminal and ground (par. [0056], “operational amplifier” comprise load resistor that is shortened to ground). 
                
                Regarding claim 4, Fasshauer and Bokma disclose all the limitations of claim 1. 
                Fasshauer does not specifically disclose where  the resonant circuit includes a resistor, an inductor and a capacitor, and the inductor is sized to allow the series resonant circuit to self-resonate with a quality factor that provides sufficient resolution to distinguish between different object materials.
                Miller discloses where  the resonant circuit includes a resistor, an inductor and a capacitor (Fig. 3, “RLC”), and the inductor is sized to allow the series resonant circuit to self-resonate with a quality factor that provides sufficient resolution to distinguish between different object materials (pages 2-3, section II, where the inductor is selected based on the desired sharpness of the resonance; therefore, one of ordinary skill in the art would use the formula Q=(ω˳L/R) adjusting the values, so that a high Q can be obtained (value between 0 and 1).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Miller’s teachings where the resonant circuit includes a resistor, an inductor and a capacitor, and the inductor is sized to allow the series resonant circuit to self-resonate with a quality factor that provides sufficient resolution to distinguish between different object materials with the circuit for detecting the presence disclosed by Fasshauer  because one of ordinary skill in the art would have recognized that it is desirable to have a high quality resonant circuit that  can detect with accuracy the different resonant frequencies of different objects, so that the different objects can be distinguish from each other. 
                Regarding claim 5, Fasshauer and Bokma disclose all the limitations of claim 1. 
                Fasshauer does not specifically disclose where the resonant circuit is a parallel resistor-inductor-capacitor (RLC) resonance circuit.
                Miller discloses where the resonant circuit is a parallel resistor-inductor-capacitor (RLC) resonance circuit (pages 2-3, section II, fig. 3 discloses a “RLC” in series; however,  a parallel RLC is an option available to the designer of the circuit).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Miller’s teachings where the resonant circuit is a parallel resistor-inductor-capacitor (RLC) resonance circuit with the circuit for detecting the presence disclosed by Fasshauer  because one of ordinary skill in the art would have recognized that by selecting an RLC in parallel, the impedance at the resonant frequency is the maximum, which opposite to the RLC in series. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fasshauer  in view of Bokma and further in view of WO 2010114165 A1 (Tohru Yanagisawa, hereinafter Yanagisawa).
	Regarding claim 8, Fasshauer and Bokma disclose all the limitations of claim 1. 
	Fasshauer does not specifically disclose where the LFDAR is configured for differential input and output.
	In related art concerning a proximity sensor and radio receiving apparatus, Yanagisawa discloses where  the LFDAR is configured for differential input and output (Fig. 4, “the amplitude of the output signal from the differential amplifier 13 is input from the receiving antenna 4 and resonant”).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yanagisawa’s teachings where the LFDAR is configured for differential input and output with a quality factor that provides sufficient resolution to distinguish between different object materials with the circuit for detecting the presence disclosed by Fasshauer  because one of ordinary skill in the art would have recognized that differential input and output provide more stable reading when noise is present.
                
Claims 11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fasshauer  in view of Bokma and further in view of  US 20150199042 A1 (Standing et al., hereinafter Standing).
                Regarding claim 11, Fasshauer and Bokma disclose all the limitations of claim 10. 
                Fasshauer does not specifically disclose reducing electromagnetic radiation emission of the electronic device based on the material class and estimated range.
                In related art concerning an Electronic device for allowing dynamic power adjustment of mobile telephone RF signal in high frequency radio communications, Standing discloses reducing electromagnetic radiation emission of the electronic device based on the material class and estimated range (par. [0021], “…if the transmission power controller 106 determines that a body is in proximity to the RF transmitter 102, the transmission power controller 106 can signal the RF transmitter 102 to reduce its transmission power in an effort to comply with SAR standards.”)
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Standing’s teachings about reducing electromagnetic radiation emission of the electronic device based on the material class and estimated range with the circuit for detecting the presence disclosed by Fasshauer  because one of ordinary skill in the art would have recognized that the FCC requires cell phone manufacturers to ensure that their phones comply with safe limits of SAR for safe exposure to the human body.
	Regarding claim 13, Fasshauer discloses an apparatus (par. [0021], where the sensors can be used in many applications and apparatuses) comprising:
                one or more motion sensors (figs 2a-2b, “Capacitive Sensor”. Par. [0024], “ tracking of the generator frequency is carried out in an advantageous manner in order to adjust changing capacitances, which may occur in moved objects…dynamic adjustment of the sensor curve to the movement… during a movement or actuation operation”);
                one or more radio frequency (RF) transmitters (where capacitive circuity comprises at least a coil or RF transceiver/transmitter/receiver);
                a low-frequency detection and ranging (LFDAR) sensor (figs 2a-2b, “Capacitive Sensor”) comprising:
                an open electrode (Figs. 2a-2b, “Electrode”); an alternating current (AC) voltage source (Figs. 2a-2b, “Gen”) configured to supply an excitation voltage to the open electrode at an excitation frequency (pars.[0011] and [0018], “applying an exciter at a frequency near the parallel resonant frequency of the LC network…”); 
                a resonant circuit (Figs 2a-2b and par [0048], “a capacitor, to which an inductor L is switched in parallel, thus creating the resonant circuit illustrated in FIG. 2a”) coupled to the open electrode (Fig. 2a-2b); one or more processors (par. [0063], “microcontroller”) configured to: 
                determine an amplitude difference (par. [0014], “configure the circuit such that a change in capacitance of the capacitor system is detected based on an amplitude change”)  and a phase difference (par. [0014], “The evaluation circuit is preferably configured such that it detects a change of the capacitance of the capacitor system based on a phase shift”) as compared to an amplitude and phase of the excitation voltage (par. [0014], “…on the chronological course of the…voltage in the parallel resonant circuit “);
                determine a material class for the object by comparing the amplitude differences and phase differences of the frequency domain samples to a plurality of previously generated material classes (claims 1 and  10,  “A circuit for detecting the presence, position or the approach of an object in an observation area” and “wherein the evaluation circuit is embodied such that it considers both a phase shift and an amplitude change together”).
                Fasshauer does not specifically disclose obtain time domain samples of an output voltage of the resonant circuit; convert the time domain samples into a frequency domain samples; for each frequency domain sample and reduce electromagnetic radiation emitted by the one or more RF transmitters based on the material type and estimated range.
                Bokma discloses obtain[ing] time domain samples of an output voltage of the resonant circuit (col. 21, lines 13-16, “an acoustic touch detector can utilize time-domain reflectometry (TDR), specifically acoustic TDR, in order to detect one or more objects (e.g., one or more fingers) touching the crown…”); convert the time domain samples into a frequency domain samples; for each frequency domain sample (col. 21, lines 13-16, where frequency domain is only concerned with amplitude and phase; therefore, the time-domain samples are converted through Fourier Transforms to obtain the amplitude and phase to make the comparisons).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Bokma’s teachings about obtain[ing] time domain samples of an output voltage of the resonant circuit; convert the time domain samples into a frequency domain samples; for each frequency domain sample with the circuit for detecting the presence disclosed by Fasshauer  because one of ordinary skill in the art would have recognized that the analysis of signals in the frequency domain are simpler than in the time domain. In addition, the frequency domain provides phase and amplitude information that provides a lot more information about the signal than the time domain does. For example the resonant frequencies.
            Standing discloses reduc[ing] electromagnetic radiation emitted by the one or more RF transmitters based on the material type and estimated range (par. [0021], “…if the transmission power controller 106 determines that a body is in proximity to the RF transmitter 102, the transmission power controller 106 can signal the RF transmitter 102 to reduce its transmission power in an effort to comply with SAR standards.”)
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Standing’s teachings about reduc[ing] electromagnetic radiation emitted by the one or more RF transmitters based on the material type and estimated range with the circuit for detecting the presence disclosed by Fasshauer  because one of ordinary skill in the art would have recognized that the FCC requires cell phone manufacturers to ensure that their phones comply with safe limits of SAR for safe exposure when detection is related to the human body.
	Regarding claim 14, Fasshauer, Bokma and Standing disclose all the limitations of claim 13. 	Fasshauer  further discloses where the one or more processors are configured to stabilize the output voltage of the resonant circuit based on motion data output by the one or more motion sensors (par. [0078], “admissible changes in capacitance of an LC sensor system formed by including a sensor electrode (chain line)…caused by the lifting of the window pane…correlate the dynamics of the tracking required for maintaining a certain phase position of the generator signal having the resonance in the parallel resonant circuit with the movement or speed information provided by a window-opening mechanism. If change requirements having greater dynamics with regard to the tracking requirement are the result, these are attributed to exterior influences, for example, to the approach of a hand, as illustrated”).
	Regarding claim 15, Fasshauer, Bokma and Standing disclose all the limitations of claim 13. 	Fasshauer  further discloses where the open electrode is an antenna coupled to the one or more RF transmitters (where capacitive circuity comprises at least a coil antenna).
	Regarding claim 16, Fasshauer, Bokma and Standing disclose all the limitations of claim 13. 	Fasshauer  further discloses where the excitation frequency is randomized to prevent interference 
with other LFDARs (par. [0050], where randomized signal transmission is another well-known technique used to prevent interference).
	Regarding claim 17, Fasshauer, Bokma and Standing disclose all the limitations of claim 13. 	Fasshauer  further discloses where the maximum or minimum detection range of the LFDAR is determined by a size of the open electrode and a ground, and their relative placement with respect to each other (par. [0065], “in order to detect whether the body is located in a certain position, which is characterized by the location of the receiver”, where detecting ranges are a mere design consideration based on the selected elements sizes and vice versa).
	Regarding claim 18, Fasshauer, Bokma and Standing disclose all the limitations of claim 13. 	Fasshauer  further discloses where the object is a human body part (par. [0044], “detecting the approach of a body to a sensor electrode…”).
	Regarding claim 20, Fasshauer, Bokma and Standing disclose all the limitations of claim 13. Fasshauer  further discloses where the one or more processors are further configured to determine a range of the object from the open electrode (par. [0006], “a sensor electrode assembly comprising an electrode that is part of a capacitor system whose capacitance to a reference potential (e.g. ground) is dependent on the presence or position of objects in the observation area”) by comparing the amplitude differences and phase differences of the frequency domain samples to a plurality of previously generated range estimations (claims 1 and  10,  “A circuit for detecting the presence, position or the approach of an object in an observation area” and “wherein the evaluation circuit is embodied such that it considers both a phase shift and an amplitude change together”, where the frequency domain include information about amplitude and phase).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fasshauer  in view of Bokma and Standing and further in view of Miller.
	Regarding claim 19, Fasshauer, Bokma and Standing disclose all the limitations of claim 13. 
                Fasshauer does not specifically disclose where  the resonant circuit includes a resistor, an inductor and a capacitor, and the inductor is sized to allow the series resonant circuit to self-resonate with a quality factor that provides sufficient resolution to distinguish between different object materials.
                Miller discloses where  the resonant circuit includes a resistor, an inductor and a capacitor (Fig. 3, “RLC”), and the inductor is sized to allow the series resonant circuit to self-resonate with a quality factor that provides sufficient resolution to distinguish between different object materials (pages 2-3, section II, where the inductor is selected based on the desired sharpness of the resonance; therefore, one of ordinary skill in the art would use the formula Q=(ω˳L/R) adjusting the values, so that a high Q can be obtained (value between 0 and 1).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Miller’s teachings where the resonant circuit includes a resistor, an inductor and a capacitor, and the inductor is sized to allow the series resonant circuit to self-resonate with a quality factor that provides sufficient resolution to distinguish between different object materials with the circuit for detecting the presence disclosed by Fasshauer  because one of ordinary skill in the art would have recognized that it is desirable to have a high quality resonant circuit that  can detect with accuracy the different resonant frequencies of different objects, so that the different objects can be distinguish from each other.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
06/04/2022

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649